The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            October 29, 2020

                               2020COA150

No. 17CA1127, People v. Oliver — Constitutional Law — Fourth
Amendment — Searches and Seizures — Investigatory Stops

     A division of the court of appeals concludes that, when

detaining an individual fleeing from the scene of a shooting, the

officer’s handcuffing of the individual and placing him in the back

of the patrol car were appropriate measures taken for officer safety

and thus did not convert the contact from a valid investigatory

detention into an arrest. However, the division further concludes,

for the first time, that the continued use of such restraints after the

officer safety concerns were dispelled was improper, and the stop

became an arrest that was not supported by probable cause.

Because the evidence obtained after the arrest should have been

suppressed, and the failure to do so was not harmless beyond a

reasonable doubt, the division reverses the defendant’s convictions
for first degree murder and first degree assault. However, the

division rejects the defendant’s contention that there was

insufficient evidence of intent and deliberation and thus remands

for a new trial on the original charges.
COLORADO COURT OF APPEALS                                       2020COA150


Court of Appeals No. 17CA1127
City and County of Denver District Court No. 15CR5059
Honorable Kandace C. Gerdes, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Jesse L. Oliver,

Defendant-Appellant.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                 Division VII
                           Opinion by JUDGE TOW
                       Navarro and Lipinsky, JJ., concur

                         Announced October 29, 2020


Philip J. Weiser, Attorney General, Katharine Gillespie, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Stephen Arvin, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Jesse L. Oliver, appeals his judgment of conviction

 entered on jury verdicts finding him guilty of first degree murder

 and first degree assault. We conclude that the investigatory stop of

 Oliver became an arrest when officers failed to remove his

 handcuffs after officer safety concerns were dispelled and the

 officers ascertained Oliver’s identity. Because the officers did not

 have probable cause at that time, the arrest was unconstitutional.

 Further, because we cannot conclude beyond a reasonable doubt

 that there is no reasonable possibility that evidence obtained as a

 result of this unlawful arrest contributed to the verdicts, we reverse

 the judgment and remand the case for a new trial. We also direct

 the trial court to determine whether one witness’s in-court

 identification was sufficiently supported by the witness’s

 independent recollection or, instead, whether it was tainted by the

 show-up proceeding that itself was a fruit of the unlawful arrest.

                           I.   Background

¶2    According to the evidence presented at trial, when A.Q. — one

 of the victims in this case — and four others arrived at an

 apartment complex, they encountered three men they did not

 recognize. One of the men, later identified by members of A.Q.’s


                                    1
 group as Oliver, asked “what’s bracking,” a question that came

 across as aggressive.1

¶3      Soon after, B.B., a resident at the complex, went out to his car

 in the parking lot. As he left his car and began walking back

 towards his apartment, the man witnesses identified as Oliver

 walked up to B.B. and fired approximately six bullets at him. Two

 of the bullets struck B.B., killing him, while another bullet hit A.Q.

 as she stood on the apartment stairs, paralyzing her. A nearby

 police officer saw Oliver running from the area and apprehended

 him.

¶4      A jury convicted Oliver of first degree murder and first degree

 assault. He was sentenced to life plus a consecutive thirty-two

 years in the custody of the Department of Corrections.

                     II.   Sufficiency of the Evidence

¶5      Oliver first contends that there was insufficient evidence of

 intent and deliberation to support his conviction for first degree

 murder. He also asserts that there was insufficient evidence that

 he had the intent to commit first degree assault. We disagree.


 1The prosecution offered no evidence at trial regarding the meaning
 of “bracking.”

                                     2
                       A.     Standard of Review

¶6    When evaluating a claim of insufficient evidence, we review the

 record de novo to determine whether the relevant evidence, both

 direct and circumstantial, when viewed as a whole and in the light

 most favorable to the prosecution, is “sufficient both in quantity

 and quality” to support the conviction beyond a reasonable doubt.

 Clark v. People, 232 P.3d 1287, 1291 (Colo. 2010). We give the

 prosecution the benefit of every reasonable inference that may be

 drawn from the evidence. People v. Perez, 2016 CO 12, ¶ 32. A

 conviction will not be set aside merely “because a different

 conclusion might be drawn from the evidence.” People v.

 Tumbarello, 623 P.2d 46, 49 (Colo. 1981).

                         B.    Additional Facts

¶7    The jury heard testimony that Oliver and two other men

 appeared angry and aggressive several minutes before the shooting.

 A witness testified that, as she watched B.B. walking away from his

 car and back to his apartment, she saw Oliver walk “up to [B.B.]’s

 car.” “He walked up to the driver’s side in the back,” while B.B.

 stood alone by “the top of his car on the driver’s side.” When B.B.

 turned around towards Oliver, Oliver “started shooting him.”


                                    3
 Standing six feet away, he fired approximately six shots at B.B. and

 then ran away. Other than firing the gun, Oliver did not move as he

 shot at B.B. Prior to the shooting, Oliver and B.B. did not speak to

 one another or interact in any way.

                        C.   First Degree Murder

¶8    Section 18-3-102(1)(a), C.R.S. 2019, provides, “[a] person

 commits the crime of murder in the first degree if . . . [a]fter

 deliberation and with the intent to cause the death of a person

 other than himself, he causes the death of that person or of another

 person.” “A person acts ‘intentionally’ or ‘with intent’ when his

 conscious objective is to cause the specific result proscribed by the

 statute defining the offense.” § 18-1-501(5), C.R.S. 2019.

¶9    As to intent, a juror could reasonably infer from the evidence

 that Oliver’s conscious objective was to cause B.B.’s death when he

 fired multiple shots at him at close range. See People v. Madson,

 638 P.2d 18, 26 (Colo. 1981) (“The circumstances surrounding the

 victim’s death permit the reasonable inference that the defendant

 fired a pistol at close range into her skull in a manner clearly

 intended to cause death.”). Therefore, the evidence was sufficient to

 support the element of intent.


                                     4
¶ 10   Further, “[t]he term ‘after deliberation’ means not only

  intentionally but also that the decision to commit the act has been

  made after the exercise of reflection and judgment concerning the

  act. An act committed after deliberation is never one which has

  been committed in a hasty or impulsive manner.” § 18-3-101(3),

  C.R.S. 2019. Deliberation requires that the decision to kill be made

  after “the exercise of reflection and judgment,” but “the length of

  time required for deliberation need not be long.” People v.

  Bartowsheski, 661 P.2d 235, 242 (Colo. 1983).

¶ 11   Here, the witnesses testified that Oliver had been acting

  angrily and aggressively, had remained in or near the parking lot for

  as much as twenty minutes, approached B.B. as B.B. walked from

  his car toward the apartment building, and, once B.B. turned to

  face him, shot him multiple times. Providing the prosecution with

  the benefit of every reasonable inference that might be drawn from

  this evidence, a fact finder could conclude that Oliver acted after

  reflection and judgment, rather than with haste and impulsiveness.

  Thus, the evidence was sufficient to show he acted after

  deliberation.




                                    5
¶ 12   Oliver argues that the People failed to establish either intent or

  deliberation because there was no evidence that he possessed

  animosity towards B.B. or otherwise had a motive to kill him. But

  Oliver’s argument is unavailing. While often relevant, proof of

  motive is not necessary to prove the commission of a crime. Wooley

  v. People, 148 Colo. 392, 400-01, 367 P.2d 903, 907 (1961). The

  People did not need to prove why Oliver intentionally and

  deliberately killed B.B., only that he did so. Even without evidence

  of Oliver’s motive, for the reasons we discussed above, a reasonable

  juror could look to the circumstances surrounding B.B.’s death and

  infer that Oliver acted with intent and after deliberation.

¶ 13   The evidence was therefore sufficient to support a finding of

  guilt beyond a reasonable doubt.

                        D.    First Degree Assault

¶ 14   Oliver also argues that the evidence was insufficient to

  establish that he acted with intent when he injured A.Q. because, in

  his view, there is no evidence that he consciously sought to cause

  her serious bodily injury. Again, we disagree.

¶ 15   Under section 18-3-202(1)(a), C.R.S. 2019, a person commits

  first degree assault if “[w]ith intent to cause serious bodily injury to


                                     6
  another person, he causes serious bodily injury to any person by

  means of a deadly weapon.” A jury may find that a defendant

  intended to cause injury to one person but actually caused injury to

  another. People v. Whittiker, 181 P.3d 264, 278 (Colo. App. 2006);

  cf. People v. Jackson, 2020 CO 75, ¶ 21 (holding that, because the

  language of the first degree murder statute references killing the

  intended victim or another person, the statute “deems the identity

  of the person harmed immaterial to the issue of intent”). Here, as

  discussed above, there was sufficient evidence that Oliver intended

  to cause B.B. serious bodily injury and, in attempting to do so,

  caused A.Q. serious bodily injury. Thus, the evidence presented

  was sufficient to support Oliver’s conviction of first degree assault.

                   III.   Investigatory Stop and Arrest

¶ 16   Oliver next contends that Officer Joseph Guagliardo was not

  justified in stopping him and, even if any initial stop was justified,

  the stop eventually became an arrest unsupported by probable

  cause. Therefore, he argues, evidence obtained as a result of the

  stop should have been suppressed. We conclude that the initial

  stop was proper, but we agree that the stop transformed into an

  arrest unsupported by probable cause.


                                     7
                          A.   Additional Facts

¶ 17   Officer Guagliardo was parked in his patrol car near the

  apartment complex when he heard gunshots. Moments after

  hearing the shots, he observed a man, later identified as Oliver,

  running from the complex parking lot. He pursued Oliver in his

  patrol vehicle. When he attempted to contact Oliver, Oliver

  proceeded to run faster. During this pursuit, Officer Guagliardo

  heard screams coming from the complex.

¶ 18   Eventually, Oliver stopped in a yard. Officer Guagliardo

  stepped out of his vehicle, held Oliver at gunpoint, instructed him

  to lie on his stomach, and waited until at least one cover officer

  arrived. Once cover arrived, Officer Guagliardo handcuffed Oliver,

  performed a pat-down search, and, finding no weapons, placed him

  in the back of his patrol car. This process took about two minutes.

  At this point, Officer Guagliardo asked Oliver for his name and date

  of birth, which Oliver provided.

¶ 19   Over thirty minutes later, gunshot residue (GSR) swabs of

  Oliver’s hands were collected to be tested later at a crime

  laboratory. And approximately two hours after Officer Guagliardo

  apprehended Oliver, a witness, D.T., was brought to their location,


                                     8
  where he positively identified Oliver. During these two hours and

  during the show-up identification, Oliver remained handcuffed. The

  record indicates that, after stopping in the yard, Oliver was

  cooperative with police.

¶ 20   Oliver’s identifying information was used to compile two photo

  arrays, which were shown to witnesses who identified Oliver from

  the arrays. Additionally, after Oliver was taken to the police

  station, officers conducted a second GSR test, which ultimately

  revealed the presence of gunshot residue on Oliver’s shirt. Oliver

  filed a motion to suppress any evidence obtained as the result of the

  stop, which the trial court denied. The photo arrays, GSR results,2

  and testimony regarding D.T.’s show-up identification were all

  presented as evidence at trial. On appeal, Oliver argues that these

  pieces of evidence should have been suppressed.

                        B.    Standard of Review

¶ 21   A trial court’s order regarding a motion to suppress involves “a

  mixed question of law and fact.” People v. Threlkel, 2019 CO 18,

  ¶ 15 (quoting People v. Gothard, 185 P.3d 180, 183 (Colo. 2008)).


  2 The GSR test of Oliver’s hands was negative. Only the positive
  test of the shirt is at issue in this case.

                                    9
  We defer to the trial court’s findings of fact that are supported by

  competent evidence in the record, but review conclusions of law de

  novo. People v. Allen, 2019 CO 88, ¶ 13.

                    C.    Governing Law and Analysis

¶ 22   Police-citizen interactions are classified as one of three types:

  consensual contacts, investigatory stops, or arrests. People v.

  Archuleta, 980 P.2d 509, 512 (Colo. 1999). Neither party argues

  that the encounter between Oliver and officers was consensual.

  Therefore, we must evaluate whether the contact constituted an

  investigatory stop or an arrest.

¶ 23   An arrest requires probable cause that the person has

  committed, is committing, or is about to commit a crime. People v.

  Pigford, 17 P.3d 172, 175 (Colo. App. 2000). An investigatory stop

  is constitutionally valid if three criteria are met: “(1) the officer must

  have a reasonable suspicion that criminal activity has occurred, is

  taking place, or is about to take place; (2) the purpose of the

  intrusion must be reasonable; and (3) the scope and character of

  the intrusion must be reasonably related to its purpose.” People v.

  Padgett, 932 P.2d 810, 814-15 (Colo. 1997) (quoting People v.

  Sutherland, 886 P.2d 681, 686 (Colo. 1994)).


                                     10
                      1.     Reasonable Suspicion

¶ 24   Reasonable suspicion means that an officer has an articulable

  and specific basis in fact for suspecting that the individual is

  committing, has committed, or is about to commit a crime. Id. An

  officer is entitled to draw reasonable inferences from a person’s

  conduct. Threlkel, ¶ 20.

¶ 25   Here, Officer Guagliardo heard multiple shots coming from an

  apartment complex and seconds later saw Oliver, and only Oliver,

  fleeing the area. When instructed to stop, Oliver ran faster. Officer

  Guagliardo heard screams coming from the complex. Based on the

  specific and articulable facts, in conjunction with the inferences

  drawn from the circumstances, it was reasonable for Officer

  Guagliardo to infer that a crime had been committed and that

  Oliver may have been involved.

                       2.     Purpose of the Stop

¶ 26   Moreover, given what Officer Guagliardo had observed, it was

  reasonable for him to briefly stop Oliver to determine if Oliver had

  been involved in the criminal activity. See People v. Contreras, 780

  P.2d 552, 555 (Colo. 1989).




                                    11
  3.     Reasonableness of the Scope and Character of the Intrusion

¶ 27   In assessing whether the scope and character of the intrusion

  are reasonably related to its purpose, we may look to the use of

  force applied by officers. People v. King, 16 P.3d 807, 814 (Colo.

  2001). The use of force or restraint, such as handcuffs, “increase[s]

  the degree of intrusion on an individual’s privacy and liberty and

  ‘heighten[s] our concern as to whether the action taken exceeds

  what is reasonably necessary.’” Id. (quoting People v. Smith, 13

  P.3d 300, 305 (Colo. 2000)).

¶ 28   Nevertheless, the use of force does not automatically convert

  an investigatory detention into an arrest. Police officers may use

  reasonable measures to ensure their safety during an investigatory

  stop, but only if the use of such force is a reasonable precaution for

  the protection and safety of the officers. People v. Wambolt, 2018

  COA 88, ¶ 84; see also King, 16 P.3d at 814. “If the People fail to

  prove that the use of force was necessary for officer safety, the

  encounter must be characterized as an arrest and, thus, must be

  supported by probable cause.” Wambolt, ¶ 84; see also King, 16

  P.3d at 817.




                                    12
¶ 29   A division of this court has held that officers’ decision to place

  suspects in handcuffs after determining they were not armed and

  were cooperative constituted an arrest because “no specific facts

  supported a reasonable belief that a threat to officer safety required

  the use of handcuffs and weapons.” Wambolt, ¶ 87.

¶ 30   But, unlike the officers in Wambolt, Officer Guagliardo was

  justified in his initial use of force. He had heard gunshots, had

  seen Oliver running from the area of the shots, and knew Oliver had

  attempted to evade him. Thus, drawing his weapon until cover

  arrived was a reasonable measure to ensure his safety. Further,

  placing Oliver in handcuffs before performing the pat-down search

  was reasonable due to the distinct possibility that Oliver might be

  armed. It was also reasonable to leave Oliver in handcuffs while

  obtaining his identification until he could ascertain whether Oliver

  presented a danger due to having outstanding warrants. See United

  States v. Shareef, 100 F.3d 1491, 1507-08 (10th Cir. 1996) (holding

  that it was reasonable to hold unarmed suspects in handcuffs until

  confirming whether one was a wanted felon); see also People v.

  Smith, 926 P.2d 186, 189 (Colo. App. 1996) (holding that




                                    13
  ascertaining a detainee’s identification is a valid purpose of an

  investigatory detention).

¶ 31   Thus, despite the use of force and handcuffs, the initial

  contact did not exceed the scope of its purpose. This contact,

  therefore, was a proper investigatory detention.

¶ 32   However, once the officers had ensured that Oliver was

  unarmed and had ascertained his identification, they did not

  remove Oliver’s handcuffs. Instead, they left the handcuffs on for

  the entirety of the stop — approximately two hours.

¶ 33   While our supreme court has held that the use of handcuffs in

  an investigatory stop is justified only if necessary for officer safety,

  Smith, 13 P.3d at 305, Colorado case law does not specifically

  address whether the continued use of handcuffs is justified after an

  initial threat to officer safety has dissipated. Several other

  jurisdictions have concluded that failing to remove handcuffs under

  similar circumstances is unreasonable and therefore elevates an

  investigatory detention to an arrest. See, e.g., Shareef, 100 F.3d at

  1507-08 (holding that, once confirmation was received that he was

  not a wanted felon, “the continued use of handcuffs constituted an

  unlawful arrest”); United States v. Polanco, No. 10 CR 627 RPP,


                                     14
2011 WL 240140, at *8 (S.D.N.Y. Jan. 19, 2011) (unpublished

opinion) (finding that, “the moment in which [the officer] did not

remove [the defendant] from handcuffs after finding no weapons on

his body, the stop was converted into a de facto arrest because the

maximal intrusion of handcuffing, a hallmark of formal arrest, was

no longer justified by ‘legitimate safety concerns’”). Cf. United

States v. Salas-Garcia, 698 F.3d 1242, 1252 (10th Cir. 2012)

(finding that the fact that officers released the defendant from

handcuffs as soon as they learned he was not a safety risk because

he was unarmed and cooperating prevented the detention from

becoming an unlawful arrest); United States v. Gil, 204 F.3d 1347,

1351 (11th Cir. 2000) (finding it appropriate to leave a defendant

handcuffed because no female officer was available to search the

defendant, and thus officers on scene were unable to determine if

she was armed); Reynolds v. State, 592 So. 2d 1082, 1085 (Fla.

1992) (noting that “[a]bsent other threatening circumstances, once

the pat-down reveals the absence of weapons the handcuffs should

be removed”); State v. Munson, 594 N.W.2d 128, 137 (Minn. 1999)

(concluding that officers acted reasonably when they handcuffed

the occupants and frisked them for weapons, and then removed the


                                  15
  handcuffs once it was determined that the occupants were not

  armed).

¶ 34   We find the above authorities persuasive and equally

  applicable to the circumstances present here. Thus, we hold that

  where initially reasonable concerns regarding officer safety have

  been dispelled and the individual being detained has been

  identified, the continued use of handcuffs transforms an otherwise

  proper investigatory detention into an arrest.

¶ 35   Oliver’s pat-down by officers revealed no weapons, he was

  outnumbered by police, his identification had been ascertained

  revealing no flight risk or safety concerns, and he was cooperating.

  Because officer safety concerns had been dispelled and no other

  threatening conditions existed, there was no basis for leaving the

  handcuffs on, and they should have been removed. Oliver’s

  detention thus became an arrest.

¶ 36   The People concede that the earliest point at which probable

  cause existed was at 12:40 a.m. — approximately eighty-five

  minutes after the stop — once D.T. had provided a statement to the

  officers describing the man (fitting Oliver’s description) he had seen

  at the scene carrying a gun. This was long after the detention had


                                    16
  developed into an arrest. Unsupported by probable cause, Oliver’s

  arrest was unconstitutional.3

   4.    The Court Erred in Part by Denying the Motion to Suppress

¶ 37    Because the investigatory stop became an unlawful arrest

  when officers failed to remove Oliver’s handcuffs after officer safety

  concerns had been dispelled and in the absence of other

  threatening conditions, we must next evaluate whether the trial

  court should have granted Oliver’s motion to suppress the evidence

  obtained as a result of that stop and arrest. See People v. Davis,

  903 P.2d 1, 4 (Colo. 1995) (“[E]vidence obtained as a result of an

  unlawful arrest must be suppressed.”).

¶ 38    Oliver argues that the evidence of the (1) photo array

  identifications; (2) show-up identification; and (3) GSR was obtained

  as a result of the unlawful detention and, thus, should have been

  suppressed. We disagree that the photo arrays are “fruits of the

  poisonous tree,” see Wong Sun v. United States, 371 U.S. 471, 488



  3 Nor does the fact that officers later developed probable cause cure
  the violation. Were that the rule, officers would be encouraged to
  detain someone as long as they could — even unconstitutionally —
  in the hope of ultimately developing probable cause to make the
  arrest they have already made.

                                    17
  (1963), but agree that the other evidence should have been

  suppressed.

¶ 39   First, the photo arrays were compiled using Oliver’s identifying

  information, which, as noted above, was obtained during a proper

  investigatory stop. Thus, neither the identifying information nor the

  lineups were derivative of an unlawful seizure. The trial court,

  therefore, did not err by declining to suppress the arrays and

  evidence that witnesses had identified Oliver in the arrays.

¶ 40   But the showup occurred approximately two hours after the

  incident, while Oliver remained in handcuffs. This was long after

  the officer’s continued use of restraint exceeded the scope of the

  investigatory stop. Therefore, because the showup took place after

  Oliver had been improperly arrested, it should have been

  suppressed.

¶ 41   Similarly, the GSR test on Oliver’s shirt was not performed

  until after Oliver’s detention had become an arrest. Thus, for the

  same reason, the GSR results were derivative of the illegal detention

  and should have been suppressed.




                                    18
¶ 42   In sum, the trial court erred in part by denying Oliver’s motion

  to suppress evidence of the show-up identification and the GSR

  results obtained as the result of an unlawful arrest.

                   5.     The Error Requires Reversal

¶ 43   Having concluded that the trial court erred, we must

  determine whether the error requires reversal. As this issue

  implicates Oliver’s constitutional rights, we review it for

  constitutional harmless error. Hagos v. People, 2012 CO 63, ¶ 11.

  Under this standard, the People must demonstrate beyond a

  reasonable doubt there is no reasonable possibility that the error

  may have contributed to the verdict. Id. They have not done so.

¶ 44   While much of the People’s properly admitted evidence could

  be characterized as strong, it was far from overwhelming. The

  People’s case significantly relied on contradictory and inconsistent

  eyewitness testimony. The improperly admitted GSR found on

  Oliver’s shirt was one of the few pieces of scientific evidence

  presented at trial. As the prosecutor stated in closing arguments,

  the “GSR positive result means [Oliver] fired a gun, handled a gun,

  . . . or was in the area that a gun was fired.” In other words, the

  prosecution placed specific emphasis on the GSR.


                                     19
¶ 45   Given the relative importance of the improperly admitted GSR

  evidence, we cannot say that the verdict “was surely unattributable

  to the error.” Bernal v. People, 44 P.3d 184, 201 (Colo. 2002)

  (citation omitted). Thus, we are unable to “declare a belief that [this

  error] was harmless beyond a reasonable doubt.” Hagos, ¶ 11

  (quoting Chapman v. California, 386 U.S. 18, 24 (1967)). Reversal is

  therefore required.4

       IV.   The Show-up Identification and Subsequent In-Court
                                Identification

¶ 46   Oliver also asserts that the trial court erred by denying his

  motion to suppress the show-up identification by D.T. As stated

  previously, the show-up identification was derivative of the unlawful

  arrest and is therefore inadmissible. However, as Oliver

  acknowledges, even where an out-of-court identification was itself

  subject to suppression as the fruit of an improper detention, a

  subsequent in-court identification may nevertheless be admissible if

  the witness had a “sufficient independent recollection of the [crime]


  4We note that, because none of the improperly admitted evidence
  had any bearing on whether Oliver acted with intent or after
  deliberation, our reversal on this point does not affect our analysis
  of Oliver’s first claim, i.e., his challenge to the sufficiency of the
  evidence.

                                    20
  to identify the defendant at trial.” People v. Suttles, 685 P.2d 183,

  187 (Colo. 1984).

¶ 47   Although D.T. testified at the motions hearing, the court

  limited its findings regarding his testimony to whether the showup

  was impermissibly suggestive, concluding that it was not. Given

  that we have concluded that admitting evidence of the showup was

  impermissible, as it flowed from an unconstitutional arrest, we need

  not address whether it was also unduly suggestive. Rather, the

  issue turns to whether D.T.’s ability to identify Oliver would be

  independent of the improper arrest and subsequent showup.

¶ 48   We cannot make this determination on the record before us.

  On remand, the trial court must determine, with additional

  testimony if needed, “whether the [witness has] an ‘independent

  recollection . . . uninfluenced by the [tainted] pretrial

  identifications.’” Id. at 189 (quoting States v. Crews, 445 U.S. 463,

  473 (1980)). If so, the court should allow D.T. the opportunity to

  make an in-court identification of the defendant. Id.

¶ 49   We therefore remand to the trial court for further proceedings.




                                     21
                         V.    Batson Violation

¶ 50   Because we reverse on the grounds stated above and remand

  for a new trial, we do not address whether a Batson violation

  occurred during voir dire.

                               VI.   Conclusion

¶ 51   The judgment is reversed, and the case remanded for further

  proceedings consistent with this opinion.

       JUDGE NAVARRO and JUDGE LIPINSKY concur.




                                     22